Citation Nr: 1208116	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for the service-connected epilepsy, grand mal, for the period of the appeal prior to October 3, 2007.

2.  Entitlement to a rating in excess of 60 percent for the service-connected epilepsy, grand mal, for the period beginning on October 3, 2007.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972 and from November 1974 to November 1978.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the RO.  

The Veteran testified before a Decision Review Officer a hearing held at the RO in April 2007.  

The Board remanded the issues on appeal in March 2009 and September 2010 for further development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record shows that the Veteran submitted a written statement to the RO on December 6, 2011.  In this statement, the Veteran provided information regarding the current severity of his service-connected epilepsy that is pertinent to the issue of a higher rating for the service-connected grand mal epilepsy.  

This statement was received after a Supplemental Statement of the Case was furnished to the Veteran in October 2001 and before the appeal was certified and transferred to the Board on December 9, 2011.  To the extent that this statement may constitute competent evidence in support of the Veteran's claim for increase, it must be initially addressed by the agency of original jurisdiction.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

The Board finds that the RO should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative. 

Accordingly, the case is REMANDED to the RO for the following action:

After completing any indicated development, the RO should readjudicate the issue of an increased rating for the service-connected epilepsy, grand mal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.      

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


